       Case 1:19-cv-11258-ADB Document 22 Filed 06/17/19 Page 1 of 3




                                              IN THE
       UNITED STATES DISTRICT COURT, DISTRICT OF
                   MASSACHUSETTS
                                         _________

  J. BRADFORD BROOKS AND LLOYD JENNINGS, AS TRUSTEES OF THE L&B REALTY TRUST,
 STAVROS DIMAKIS D/B/A MARK’S DELI, AND STAVROS DIMAKIS AS TRUSTEE OF EVTHOKIA
                                REALTY TRUST,
                                     Plaintiffs,
                                       v.

 CITY OF HAVERHILL, HAVERHILL STEM, LLC, PINEAU PROJECTS, LLC AND THE WESTLAND
                                  GROUP LLC
                                     Defendants.
                                         _________

On Defendants’ Notice of Removal to the United States District Court, District of Massachusetts
                                   (1:19-cv-11258-ADB)
                                         _________

       EMERGENCY ASSENTED TO MOTION FOR IMMEDIATE REMAND
                                         _________


     Now come the Plaintiffs’ and hereby request the following:
 1. Plaintiffs have conferred with counsel for the defendants and they have assented to this

     motion.

 2. Plaintiffs have agreed to amend their complaint as a matter of course pursuant to

     Fed.R.Civ.P. 15(a)(1)(A).

 3. Plaintiffs have filed their motion to amend the complaint on June 17, 2019.

 4. In light of the fact that Plaintiffs have amended their complaint, defendant City of

     Haverhill has assented to an emergency motion to remand this case.

 5. A special permit hearing is scheduled for tomorrow, June 18th, 2019 at 7:00 PM in front

     of the City of Haverhill City Council.
          Case 1:19-cv-11258-ADB Document 22 Filed 06/17/19 Page 2 of 3



    6. In light of tomorrow’s upcoming hearing, Plaintiffs respectfully request that this remand

        be granted so that they can seek a preliminary injunction in the Land Court Department

        of the Trial Courts of the Commonwealth of Massachusetts later today or first thing

        tomorrow morning so that the Land Court will have enough time to conduct said hearing.

    7. A redline of the Amended Complaint is attached hereto as Exhibit A for the Court’s

        convenience.

    8. Wherefore, the Plaintiffs respectfully request that this Assented to Motion for Immediate

        Remand be granted.

Dated: June 17, 2019
                                                                            Respectfully submitted,
                                                                                      PLAINTIFFS,
                                                                                 By their Attorneys

                                              /s/ Scott A. Schlager
                                              ________________________________
BRIAN BARNES                                  SCOTT A. SCHLAGER, BBO# 695421
PRO HAC VICE PENDING                          ALVIN S. NATHANSON, BBO# 367480
COOPER & KIRK PLLC                            NATHANSON & GOLDBERG, P.C.
Washington, D.C. 20004                        Two Atlantic Ave., 5th Floor
Tel: (202) 637-6500                           Boston, Massachusetts 02110
Fax: (202)                                    Tel: (617) 210-4800
bbarnes@cooperkirk.com                        Fax: (617) 210-4824
                                              sas@natgolaw.com
                                              asn@natgolaw.com
Special Litigation Consultant                 Counsel for Plaintiffs



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants identified on the Notice of Electronic Filing on June 17th, 2019.

                                                                              /s/ Scott A. Schlager
         Case 1:19-cv-11258-ADB Document 22 Filed 06/17/19 Page 3 of 3




                   CERTIFICATION OF COMPLIANCE WITH L.R. 7.1

       I, Scott A. Schlager, hereby certify, pursuant to Local Rule 7.1, that counsel for the

Plaintiffs has conferred with opposing counsel Leonard H. Kesten, Esq. on Friday, June 14th, 2019

and has attempted in good faith to resolve or narrow the issue.

                                                                           /s/ Scott A. Schlager
